[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 103 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 104 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 105 
The purpose of this appeal is to review the finding and conclusion of the circuit court on a question of fact, the situs of the "Cherokee Indian Boundary line," as established by government survey, which forms the boundary line between the holdings of the parties to this litigation. The complainants' property, speaking generally, is situated north of said line, while that of the defendant is south.
The appellants make some contention that the location of the line was agreed on by the predecessors in title of the respective parties as at the location of an old turn row, and acquiesced in by them for upward of forty years. While there are some tendencies of the evidence to this effect, the great weight of the evidence shows that the location of said line has been in dispute through the years, resulting in two or more surveys at the instance of some of the predecessors in title. Much evidence was offered pro and con touching the issue, presenting a question of fact, for decision of the circuit court, sitting in equity. Pounders v. Nix, 222 Ala. 27,130 So. 537.
The court, after due consideration, fixed the location of the line, as shown by the survey of Goodwin, County Surveyor, in 1920, and confirmed in the survey of Lee, County Surveyor, a plat of which is attached as exhibit to the bill, and ordered the engineer to establish and mark said boundary line by appropriate and permanent monuments.
After full consideration of the evidence we are in agreement with the conclusions expressed in the decree of the circuit court.
The Reporter's statement will produce the Lee plat, and his report to the court marking the line.
Affirmed.
ANDERSON, C. J., and THOMAS and KNIGHT, JJ., concur.